
	

115 S1268 IS: Child Protection and Family Support Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1268
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Mr. Daines (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend parts B and E of title IV of the Social Security Act to allow States to provide foster
			 care maintenance payments for children with parents in a licensed
			 residential family-based treatment facility for substance abuse and to
			 reauthorize grants to improve the well-being of families affected by
			 substance abuse.
	
	
		1.Short title
 This Act may be cited as the Child Protection and Family Support Act of 2017.
		2.Foster care maintenance payments for children with parents in a licensed residential family-based
			 treatment facility for substance abuse
 (a)In generalSection 472 of the Social Security Act (42 U.S.C. 672) is amended— (1)in subsection (a)(2)(C), by striking or and inserting , with a parent residing in a licensed residential family-based treatment facility, but only to the extent permitted under subsection (j), or in a ; and
 (2)by adding at the end the following:  (j)Children placed with a parent residing in a licensed residential family-Based treatment facility for substance abuse (1)In generalNotwithstanding the preceding provisions of this section, a child who is eligible for foster care maintenance payments under this section, or who would be eligible for the payments if the eligibility were determined without regard to paragraphs (1)(B) and (3) of subsection (a), shall be eligible for the payments for a period of not more than 12 months during which the child is placed with a parent who is in a licensed residential family-based treatment facility for substance abuse, but only if—
 (A)the recommendation for the placement is specified in the child's case plan before the placement; (B)the treatment facility provides, as part of the treatment for substance abuse, parenting skills training, parent education, and individual and family counseling; and
 (C)the substance abuse treatment, parenting skills training, parent education, and individual and family counseling is provided under an organizational structure and treatment framework that involves understanding, recognizing, and responding to the effects of all types of trauma and in accordance with recognized principles of a trauma-informed approach and trauma-specific interventions to address the consequences of trauma and facilitate healing.
 (2)ApplicationWith respect to children for whom foster care maintenance payments are made under paragraph (1), only the children who satisfy the requirements of paragraphs (1)(B) and (3) of subsection (a) shall be considered to be children with respect to whom foster care maintenance payments are made under this section for purposes of subsection (h) or section 473(b)(3)(B)..
 (b)Conforming amendmentSection 474(a)(1) of the Social Security Act (42 U.S.C. 674(a)(1)) is amended by inserting subject to section 472(j), before an amount equal to the Federal. 3.Enhancements to grants to improve well-being of families affected by substance abuseSection 437(f) of the Social Security Act (42 U.S.C. 629g(f)) is amended—
 (1)in the subsection heading, by striking increase the well-being of, and to improve the permanency outcomes for, children affected by and inserting implement IV–E prevention services, and improve the well-Being of, and improve permanency outcomes for, children and families affected by methamphetamine, heroin, opioids, and other;
 (2)by striking paragraph (2) and inserting the following:  (2)Regional partnership definedIn this subsection, the term regional partnership means a collaborative agreement (which may be established on an interstate, State, or intrastate basis) entered into by the following:
						(A)Mandatory partners for all partnership grants
 (i)The State child welfare agency that is responsible for the administration of the State plan under this part and part E.
 (ii)The State agency responsible for administering the substance abuse prevention and treatment block grant provided under subpart II of part B of title XIX of the Public Health Service Act.
 (B)Mandatory partners for partnership grants proposing to serve children in out-of-home placementsIf the partnership proposes to serve children in out-of-home placements, the Juvenile Court or Administrative Office of the Court that is most appropriate to oversee the administration of court programs in the region to address the population of families who come to the attention of the court due to child abuse or neglect.
 (C)Optional partnersAt the option of the partnership, any of the following: (i)An Indian tribe or tribal consortium.
 (ii)Nonprofit child welfare service providers. (iii)For-profit child welfare service providers.
 (iv)Community health service providers, including substance abuse treatment providers. (v)Community mental health providers.
 (vi)Local law enforcement agencies. (vii)School personnel.
 (viii)Tribal child welfare agencies (or a consortia of the agencies). (ix)Any other providers, agencies, personnel, officials, or entities that are related to the provision of child and family services under a State plan approved under this subpart.
 (D)Exception for regional partnerships where the lead applicant is an indian tribe or tribal consortiaIf an Indian tribe or tribal consortium enters into a regional partnership for purposes of this subsection, the Indian tribe or tribal consortium—
 (i)may (but is not required to) include the State child welfare agency as a partner in the collaborative agreement;
 (ii)may not enter into a collaborative agreement only with tribal child welfare agencies (or a consortium of the agencies); and
 (iii)if the condition described in paragraph (2)(B) applies, may include tribal court organizations in lieu of other judicial partners.;
 (3)in paragraph (3)— (A)in subparagraph (A)—
 (i)by striking 2012 through 2016 and inserting 2018 through 2022; and (ii)by striking $500,000 and not more than $1,000,000 and inserting $250,000 and not more than $1,000,000;
 (B)in subparagraph (B)— (i)in the subparagraph heading, by inserting ; planning after approval;
 (ii)in clause (i), by striking clause (ii) and inserting clauses (ii) and (iii); and (iii)by adding at the end the following:
						
 (iii)Sufficient planningA grant awarded under this subsection shall be disbursed in 2 phases: a planning phase (not to exceed 2 years); and an implementation phase. The total disbursement to a grantee for the planning phase may not exceed $250,000, and may not exceed the total anticipated funding for the implementation phase.; and
 (C)by adding at the end the following:  (D)Limitation on payment for a fiscal yearNo payment shall be made under subparagraph (A) or (C) for a fiscal year until the Secretary determines that the eligible partnership has made sufficient progress in meeting the goals of the grant and that the members of the eligible partnership are coordinating to a reasonable degree with the other members of the eligible partnership.;
 (4)in paragraph (4)— (A)in subparagraph (B)—
 (i)in clause (i), by inserting , parents, and families after children; (ii)in clause (ii), by striking safety and permanence for such children; and and inserting safe, permanent caregiving relationships for the children;;
 (iii)in clause (iii), by striking or and inserting increase reunification rates for children who have been placed in out of home care, or decrease; and (iv)by redesignating clause (iii) as clause (v) and inserting after clause (ii) the following:
						
 (iii)improve the substance abuse treatment outcomes for parents including retention in treatment and successful completion of treatment;
 (iv)facilitate the implementation, delivery, and effectiveness of prevention services and programs under section 471(e); and;
 (B)in subparagraph (D), by striking where appropriate,; and (C)by striking subparagraphs (E) and (F) and inserting the following:
					
 (E)A description of a plan for sustaining the services provided by or activities funded under the grant after the conclusion of the grant period, including through the use of prevention services and programs under section 471(e) and other funds provided to the State for child welfare and substance abuse prevention and treatment services.
 (F)Additional information needed by the Secretary to determine that the proposed activities and implementation will be consistent with research or evaluations showing which practices and approaches are most effective.;
 (5)in paragraph (5)(A), by striking abuse treatment and inserting use disorder treatment including medication assisted treatment and in-home substance abuse disorder treatment and recovery;
 (6)in paragraph (7)— (A)by striking and at the end of subparagraph (C); and
 (B)by redesignating subparagraph (D) as subparagraph (E) and inserting after subparagraph (C) the following:
					
 (D)demonstrate a track record of successful collaboration among child welfare, substance abuse disorder treatment and mental health agencies; and;
 (7)in paragraph (8)— (A)in subparagraph (A)—
 (i)by striking establish indicators that will be and inserting review indicators that are; and (ii)by striking in using funds made available under such grants to achieve the purpose of this subsection and inserting and establish a set of core indicators related to child safety, parental recovery, parenting capacity, and family well-being. In developing the core indicators, to the extent possible, indicators shall be made consistent with the outcome measures described in section 471(e)(6);
 (B)in subparagraph (B)— (i)in the matter preceding clause (i), by inserting base the performance measures on lessons learned from prior rounds of regional partnership grants under this subsection, and before consult; and
 (ii)by striking clauses (iii) and (iv) and inserting the following:  (iii)Other stakeholders or constituencies as determined by the Secretary.;
 (8)in paragraph (9)(A), by striking clause (i) and inserting the following:  (i)Semiannual reportsNot later than September 30 of each fiscal year in which a recipient of a grant under this subsection is paid funds under the grant, and every 6 months thereafter, the grant recipient shall submit to the Secretary a report on the services provided and activities carried out during the reporting period, progress made in achieving the goals of the program, the number of children, adults, and families receiving services, and such additional information as the Secretary determines is necessary. The report due not later than September 30 of the last such fiscal year shall include, at a minimum, data on each of the performance indicators included in the evaluation of the regional partnership.; and
 (9)in paragraph (10), by striking 2012 through 2016 and inserting 2018 through 2022. 4.Effective dateThe amendments made by this Act shall take effect on October 1, 2017.
